DETAILED ACTION
Claims 21-35 & 52-54 are pending as amended on 03/25/21,
claims 24, 26-30 & 32-33 being withdrawn.

Response to Amendment
This non-final action is a response to the amendment filed on March 25, 2021 & RCE filed on April 14, 2021.  Claims 21 & 23 have been amended as a result of the previous action; the rejections have been redone accordingly.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-23, 25, 31, 34-35 & 52-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 8,419,877. Although the claims at issue are not identical, they are not patentably distinct from each other because despite some differences in wording, the prior patent also sets forth, particularly in claims 1 & 3, a method of laminating & embossing a woody core/powdered sublayer/overlay wherein the embossing extends deeply – beyond the .
Claims 21-23, 25, 31, 34-35 & 52-54 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7 & 20 of U.S. Patent No. 9,255,405. Although the claims at issue are not identical, they are not patentably distinct from each other because despite some differences in wording, the prior patent also sets forth a method of laminating & embossing a woody core/powdered sublayer/overlay wherein the embossing extends deeply – beyond the typical 0.3-0.4mm max depth discussed by Applicants – into the scattered, flowable sublayer of the laminate.  It would have been obvious for one of ordinary skill in the art to arrive at the pending claims in light of experimentation with suggestions to carry out embossing which extends beyond surface layers of various conventional thicknesses and further down into the sublayer level.  The subject matter of each set of dependent claims is also substantially the same.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN BLADES whose telephone number is (571)270-7661.  The examiner can normally be reached on M-F 9-5 PST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN BLADES/
Examiner
Art Unit 1746



/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745